TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00571-CR


Cynthia Jean Dowdy, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WICHITA COUNTY, 78TH JUDICIAL DISTRICT

NO. 35,045-B, HONORABLE ROY T. SPARKMAN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due December 17, 2001.  The time for filing was
extended once on counsel's motion.  On March 22, 2002, this Court ordered appellant's appointed
counsel, Ms. Holly Crampton, to file a brief no later than April 8, 2002.  Counsel did not comply
with this order.
The district court is instructed to appoint substitute counsel who will effectively
represent appellant on this appeal.  The time for substitute counsel to file a brief is extended to May
31, 2002.  The order appointing substitute counsel shall be forwarded to the Clerk of this Court no
later than May 10, 2002.

It is ordered April 25, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish